Citation Nr: 0516986	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-03 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred December 25, 2002.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The appellant is a veteran who reportedly served on active 
duty from March 1967 to November 1968.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Bay Pines, 
Florida, dated in March 2003 that denied the veteran's claims 
of entitlement reimbursement for unauthorized medical 
expenses.  The case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

This appeal is REMANDED to VAMC via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Review of the evidence of record and adjudicative documents 
reveals that the veteran presented testimony at a hearing at 
the VAMC in April 2004.  Review of the transcript of that 
hearing reveals a statement, apparently appended to the 
transcript subsequent to the conclusion of testimony, noting 
that "[a]fter further review the Board is unanimous in their 
decision not to reverse the decision previously made.  The 
records will be forwarded to the Board of Veterans' Appeals 
(BVA) for a final decision."

The Board finds that above statement does not meet the 
criteria of 38 C.F.R. § 19.31 (2004) which notes that a 
Supplemental Statement of the Case (SSOC) is prepared to 
inform the appellant of any material changes in, or additions 
to, the information included in the Statement of the Case 
(SOC).  The SSOC will be furnished when the agency of 
original jurisdiction receives additional pertinent evidence 
after a SOC has been issued.  38 C.F.R. § 19.31(b)(1) (2004)

The Board finds that a Supplemental Statement of the Case is 
required to be provided to the veteran addressing the 
additional evidence received at the April 2004 hearing.  
Pursuant to 38 C.F.R. § 19.37 (2004), Consideration of 
additional evidence received by the agency of original 
jurisdiction after an appeal has been initiated, evidence 
received by the agency of original jurisdiction prior to 
transfer of the records to the Board of Veterans' Appeals 
after an appeal has been initiated (including evidence 
received after certification has been completed) will be 
referred to the appropriate rating or authorization activity 
for review and disposition.  If the Statement of the Case and 
any prior Supplemental Statements of the Case were prepared 
before the receipt of the additional evidence, a Supplemental 
Statement of the Case will be furnished to the appellant and 
his or her representative as provided in § 19.31 of this 
part, unless the additional evidence received duplicates 
evidence previously of record which was discussed in the 
Statement of the Case or a prior Supplemental Statement of 
the Case or the additional evidence is not relevant to the 
issue, or issues, on appeal.

Additionally, the record includes a copy of an August 2003 
letter from the VAMC to the veteran informing him of 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  However, the copy of the letter in the medical 
claims file does not include any notice of the evidence 
necessary to substantiate the claim.  It appears that a form 
letter was used, but the portion of the letter for filling in 
the particulars was not completed.  Instead, in the 
appropriate part of the letter is the instruction "Insert 
claim(s) appellant is seeking."  Another direction follows 
to customize the letter as appropriate.  This was also not 
done.  Failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).  Appropriate action is therefore necessary to ensure 
proper VCAA notice. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished an 
appropriate VCAA letter to ensure that he 
is advised of the evidence necessary to 
substantiate the claim, as well as what 
evidence he is to provide, what evidence 
VA will attempt to obtain, and the need 
to submit any pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

2.  After completion of the above, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case contemplating all evidence received 
since the statement of the case.  After 
he is afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

